*151OPINION OP COURT.
The following is taken, verbatim, from the ■ opinion.
MIDDLETON, PJ.
Under Section 28, Art. II of the Constitu- . tion the General Assembly is specifically pro- ' hibited from passing retroactive laws.
At the time Spitzig sustained his injury he ; had no legal recourse against the board of county commissioners or any other constituted ■ authority under the laws of this state. At that time the board of county commissioners was without power or authority to consider his claim or make any adjustment of it at the expense of the county. This statute, therefore, conferred upon the county commissioners the legal right to adjust the claim in question and authority to make an allowance therefor, and it gave a legal right to Spitzig which he did not have when he received his injury. Clearly the legislature was without power, under the constitutional provision referred to, to enact this law.
It is asserted, however, that retroactive laws may be passed in furtherance of natural justice and that, where there is a moral obligation to do a thing, such obligation relieves legislation from the inhibition of this provision of the constitution. Commissioners v. Roush Bros. 50 OS. 103.
There is nothing in this record to show that, at the time Spitzig was injured, there were any special circumstances which gave him any special right to the consideration of the legislature or that his claim was or is supported by any moral obligation greater than the obligation to those who are injured on the public highways and other thorofares under the control of the state and who are without any redress against either a county or the state for the injury sustained.
It follows that the judgment of the Court of Common Pleas, sustaining a demurrer to the amended petition, must be reversed and the case is remanded to the Court of Common Pleas for further proceedings according to law.
(Mauck and Thomas, JJ., concur.)